IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOHAMMAD SOHAIL SALEEM, - Civil No. 3:19-0v-25
Plaintiff (Judge Mariani)
Vv. .

CORRECTIONS OFFICER BRUNGART, ;
ef al.,

Defendants

ORDER

 

AND NOW, this gy” day of March, 2020, upon consideration of Defendants’
motion (Doc. 12) to dismiss or, in the alternative, for summary judgment, and for the
reasons set forth in the Court's Memorandum of the same date, IT IS HEREBY ORDERED
THAT:

1. The motion (Doc. 12) for summary judgment is GRANTED on the ground that
Plaintiff did not properly exhaust his administrative remedies pursuant to the
PLRA before filing suit with respect to any claims against Defendants
Garman, McMahon, Houser, Glass, Miller, Pilosi, and Dupont, and any claims
other than the misconduct-related claim against Defendant Brungart. The
Clerk of Court is directed to ENTER judgment in favor of Defendants Garman,
McMahon, Houser, Glass, Miller, Pilosi, and Dupont, against Plaintiff.

2. The motion (Doc. 12) to dismiss is GRANTED with respect to the misconduct-
related claim against Defendant Brungart.

3. The action against the John Doe Defendants is DISMISSED pursuant to Rule
4(m) of the Federal Rules of Civil Procedure. See FED. R. Civ. P. 4(m).

4. The Clerk of Court is directed to CLOSE this case.
Any appeal from this Order is DEEMED frivolous and not taken in good
faith. See 28 U.S.C. § 1915(a)(3).

  

? Vai
Robert D. Mariani”
United States District Judge
